                                                                            Page 1 of 2


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

ROBERT PATRICK CASH,

         Petitioner,

v.                                                  Case No. 3:18cv2216-LC-CJK

STATE OF FLORIDA,

     Respondent.
_______________________/

                                       ORDER

         This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated January 25, 2019. (Doc. 7). Petitioner was mailed a copy of

the Report and Recommendation and was afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). No objections have been

filed.

         Having considered the Report and Recommendation, I have determined that it

should be adopted.

         Accordingly, it is ORDERED:

         1. The Magistrate Judge’s Report and Recommendation (doc. 7) is adopted

and incorporated by reference in this order.

         2. This case is DISMISSED WITHOUT PREJUDICE for petitioner's failure
                                                              Page 2 of 2


to comply with a court order.

        3. The clerk is directed to close the file.

        ORDERED on this 26th day of February, 2019.


                               s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:18cv2216-LC-CJK
